Citation Nr: 1403005	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder and posttraumatic stress disorder (PTSD).  
	
2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder and PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.   

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  At the Veteran's request, the undersigned held the record open for 30 days in order to give him an opportunity to submit additional treatment records.  The Veteran failed to submit any additional evidence, and made no indication that he required further assistance from VA in order to obtain such documents. 

As noted on the title page, the Board is recharacterizing the Veteran's PTSD claim to include other psychiatric disorders that have been diagnosed, i.e., depression and anxiety disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if additional action is required on his part. 



FINDINGS OF FACT

1.  In a decision dated in October 2006, the RO denied the Veteran's claim for service connection for PTSD based on the finding that a diagnosis was not of record. 

2.  Evidence received since the October 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder.   


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002),  38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to his claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

Here, as the Veteran's claim for service connection for an acquired psychiatric disorder, is being reopened, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  

II.  New and Material Evidence

Historically, the Veteran initially filed a claim of entitlement to service connection for PTSD in March 2005.  In an October 2005 rating decision, the RO denied the Veteran's claim for PTSD essentially on the basis that not enough information was provided by the Veteran to substantiate his in-service alleged stressor, the service treatment records were negative for diagnosis or treatment of any psychiatric disorder, and the Veteran did not have a current diagnosis of PTSD.  Shortly thereafter, and within 1 year of the rating decision, the Veteran submitted additional information regarding his stressors.  Private treatment records were also associated with the claims file.  The RO readjudicated and denied the Veteran's claim in an October 2006 rating decision.  The Veteran was notified of the denial and his appellate rights by letter dated later that month.  He did not appeal this decision, nor did he submit any additional evidence within a year of that decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 24 Vet. App. 242 (2010).

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

As noted above, the Veteran initially filed a claim of entitlement to service connection for an acquired psychiatric disorder in March 2005.  His claim was initially denied in an October 2005 rating decision.  The RO readjudicated and denied his claim in an October 2006 rating decision.  As the Veteran did not appeal this decision, this decision became final and represents the last final denial of the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The Veteran most recently filed a claim in September 2009.  A March 2010 rating decision denied his claim.  The Veteran appealed.  

The evidence added to the record since the October 2006 rating decision includes a July 2009 private treatment record reflecting a diagnosis of PTSD.  The Board finds that the evidence submitted since the October 2006 RO decision is new in that it was not associated with the claims folder prior to the October 2006 RO decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  A diagnosis of PTSD has been presented.  Therefore, his service connection claim for an acquired psychiatric disorder will be reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been received; to this extent, the appeal is granted.



REMAND

As noted above, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is required in order to satisfy VA's obligations under the VCAA.

VA Examination-  Service treatment records do not reflect treatment or complaints associated with a psychiatric disorder.  An August 1968 separation examination reflected a normal clinical psychiatric examination. 

Post-service treatment records confirm diagnoses of depression, anxiety disorder, and PTSD.  Records in the claims file reflect that the Veteran attributes his PTSD to various in-service stressors which occurred while performing "photo interpretation, petroleum storage, Triple A, railheads, SAM sites, top secret charts and periodicals" during various top secret missions.  See December 2005 PTSD Stressor Statement.  The Veteran indicated on a mission in Haiphong Harbor he encountered sniper fire and returned fire.  He additionally reported being fired on during other missions.  The Veteran also reported experiencing air strikes while performing his duties.  He testified at his March 2011 BVA hearing that while in DaNang he was waiting in a bunker which was attacked with shells and rockets.  See March 2011 BVA Hearing Transcript (T.) at 18-19.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the laws and regulations outlined above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013). 

The Board notes that a regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to a veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).

The Board has considered that an October 2009 private treating psychologist essentially diagnosed the Veteran with PTSD based on his reported experiences in Vietnam. However, as this diagnosis was made by a private treating psychologist, it does not meet the requirements under the new regulations eliminating the requirement for corroboration of a claimed in-service stressor.  Specifically, as noted above, pursuant to the new regulations a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD. 

A VA mental disorders examination has not yet been completed.  Given the Veteran's consistent statements regarding his alleged stressors, and in light of the new PTSD regulation, the Board finds that a VA examination that includes a competent nexus opinion is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Social Security Records -  A letter from the Social Security Administration (SSA) reflects that the Veteran is in receipt of SSA disability benefits.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The relevancy of these documents has not yet been ruled out.  As such, these records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

2.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA mental disorders examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  
	
The VA examiner should determine whether the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressor does not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service.  

The claims file must be made available to and reviewed by the examiner.  Rationale for all requested opinions shall be provided.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; and 3) lay statements of record.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


